In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-038 CR

____________________


EX PARTE TERRY ANDERSON




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 2163 (95959)




MEMORANDUM OPINION
	On January 2, 2007, the trial court denied Terry Anderson's application for writ of
habeas corpus without conducting an evidentiary hearing or issuing the writ of habeas
corpus.  We questioned our jurisdiction over the appeal.  We received no response.
	No appeal lies from the refusal to issue a writ of habeas corpus unless the trial court
rules on the merits of the application.  Ex parte Hargett, 819 S.W.2d 866 (Tex. Crim. App.
1991); Ex parte Noe, 646 S.W.2d 230 (Tex. Crim. App. 1983).  In this case, the trial court
did not address the merits of Anderson's petition.  The trial court did not issue a writ of
habeas corpus, nor did the court conduct an evidentiary hearing on the application for the
writ.  Compare Ex parte Silva, 968 S.W.2d 367 (Tex. Crim. App. 1998); Ex parte
McCullough, 966 S.W.2d 529 (Tex. Crim. App. 1998).  We hold we have no jurisdiction
over this appeal.  Accordingly, it is ordered that the appeal be dismissed for want of
jurisdiction.
	APPEAL DISMISSED.



						_______________________________
							STEVE McKEITHEN
							        Chief Justice


Opinion Delivered March 7, 2007
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.